    21-11298-lgb     Doc 9      Filed 07/21/21 Entered 07/21/21 15:17:16        Main Document
                                              Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                        Chapter 11

286 RIDER AVE ACQUISITION LLC,                                Case No: 21-11298-lgb

                                           Debtor.
----------------------------------------------------------X

             ORDER GRANTING EXTENSION OF TIME FOR THE
         DEBTOR TO FILE STATEMENT OF FINANCIAL AFFAIRS AND
      SCHEDULES OF ASSETS AND LIABILITIES AND OTHER DOCUMENTS

         UPON consideration of the motion (“Motion”)1 of 286 Rider Ave Acquisition

LLC (“Debtor”), the above-captioned Debtor and Debtor in possession, seeking entry

of an order extending the time within which the Debtor must file its list of 20

largest unsecured creditors, schedules of assets and liabilities, its statements of

financial affairs and lists of executory contracts and unexpired leases (collectively,

“Schedules”), in accordance with Bankruptcy Rule 1007(c); and sufficient cause

appearing therefor; and it appearing that no further notice of the relief requested in

the Motion is required; it is hereby

         ORDERED, that the time for the Debtor to file the Schedules is hereby

extended through and including August 26, 2021, without prejudice to the Debtor’s

rights to seek additional extensions upon proper motion and for cause shown.

DATED: New York, New York
        July 21, 2021
                                                    /s/ Lisa G. Beckerman___
                                                    HONORABLE LISA G. BECKERMAN
                                                    UNITED STATES BANKRUPTCY JUDGE


1Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in
the Motion.

{01110168.DOC;2 }
